Citation Nr: 1448016	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  03-07 146	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for right ear otitis media. 

2.  Entitlement to service connection for left ear otitis media.

3.  Entitlement to service connection for tinnitus to include as secondary to otitis media.

4.  Entitlement to service connection for vertigo to include as secondary to otitis media.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2003, the Veteran withdrew his notice of disagreement to the rating decision denying the claim for a clothing allowance.

In June 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  During the hearing and on the record, the Veteran withdrew from the appeal the claim of service connection for bronchitis and the claim for increase for seborrheic dermatitis.

In June 2005, August, 2008, and May 2013, the Board remanded the current claims for additional development which has been completed.

The claims of service connection for otitis media of the left ear and for vertigo are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right ear otitis media is not currently shown.

CONCLUSION OF LAW

The criteria for service connection right ear otitis media have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, dated in December 2008 and June 2010.  As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).


As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case dated in October 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjucation without resorting to prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service treatment records, VA records, and private medical records.

The Veteran was afforded VA examinations in June 2012 and in September 2013.  The VA examination in June 2012 is deemed inadequate because the VA examiner did not address evidence favorable to the claim.  As for the VA examination in September 2013, as the examination was based on the Veteran's medical history and a physical examination, which describe the disability in sufficient details so that the Board's decision is a fully informed one is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection
	
A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110 (wartime service) and 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability. 38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a nonservice-connected disability order.




Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veteran's cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records show that the Veteran was treated for otitis media and otitis externa in September 1981 and in January 1982, respectively.  In May 1990, the pertinent findings retraction of the tympanic membranes and decreased mobility.  In September 1990, history included recurrent otitis, and the Veteran was referred to an ENT specialist and the pertinent finding was otitis secondary to allergic rhinitis.  On separation from service, the Veteran gave a history of ear, nose, and throat trouble.  On evaluation, the internal ear canals and auditory acuity were normal.


After service, in December 2001, the Veteran gave a history of otitis.  

In June 2004, the Veteran testified that he received treatment for otitis media and vertigo since he left service.  

A review of VA and private medical records after service show treatment for vertigo, but not otitis.

On VA examination in August 2012, the Veteran reported experiencing an ear infection three weeks prior to examination.  The VA examiner found no evidence of otitis media.

On VA examination in September 2013, the Veteran stated that he had ear infections bout twice a year.  On physical examination, the right ear canal was normal and there was no evidence of otitis media or externa of the right ear.  The VA examiner expressed the opinion that the Veteran did not have a history of chronic otitis media or otitis externa which would qualify as a progression of the same ear infections he experienced while on active duty as the intermittent otitis media and otitis externa resolved without residuals or complications.  The VA examiner concluded that any recent evidence of otitis media or otitis externa of the right ear would represent the development of a new and separate condition since service.

Analysis

In a claim of service connection, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought. A current disability is one that the Veteran has when the claim is filed or is present during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).





The service treatment records show that the Veteran complained of otitis during service on four occasions.  On separation, the internal ear canals and hearing acuity were normal.

After service in December 2001, the Veteran filed the current claim for otitis.  At the time of the filing there was no lay or medical evidence of a current diagnosis of otitis.

During the pendency of the appeal, on VA examination in August 2012 and September 2013, the Veteran described a history of ongoing ear infections.  On examination, there was no evidence of otitis media or externa of the right ear.

To the extent the Veteran asserts that he has otitis of the right ear, the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377. A simple medical condition is one capable of lay observation. 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Whether there is a current right ear otitis disability cannot be competently answered by the Veteran as a lay person based on mere personal observation, as the identification of a right ear condition falls outside the realm of common knowledge of a lay person, that is, such condition is not capable of lay observation.  Jandreau, at 1377.




Also otitis is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

As the claimed disability is not capable of lay observation under Jandreau and by case law, the claimed disability is not a simple medical condition that the Veteran as a lay person is competent to identify. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or identify otitis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

For these reasons, the Veteran's statements and testimony are not competent evidence on the question of a current diagnosis of right ear otitis and the Veteran's statements and testimony are excluded, that is, not to be considered as evidence favorable to the claim. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability. 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In the absence of proof of a current right ear otitis media or externa, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 



As the preponderance of the evidence is against the claim of service connection for a right ear otitis media, the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted.


ORDER

Service connection for right ear otitis media is denied.


REMAND

On the claims of service connection for tinnitus and for vertigo, a decision on the merits of the claims is deferred until the claim of service connection for otitis media of the left ear is finally adjudicated.

On the claim of service connection for otitis media of the left ear, on VA examination in September 2013, the VA examiner could not complete an examination because the Veteran's ear canal was obstructed with cotton debris.  As the record is insufficient to decide the claim on the applicable theories of service connection, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by a VA health care professional, who has not previously examined the Veteran, to determine:  

a).  Whether the Veteran has recurrent otitis media or externa of the left ear, and, if so, 

b).  Whether it is at least as likely as not (approximately 50 percent probability) that recurrent otitis media of the left ear is a progression of the symptoms of left ear otitis in service, or, the development of a new and separate condition since service.  

In formulating the opinion, the CVA examiner is asked to consider these facts:

The service treatment records show that in September 1981 the finding was otitis media; in January 1982, otitis externa was noted; in May 1990, the tympanic membranes were retracted; and in September 1990 there was a history of recurrent otitis; after service in December 2001, history included otitis. 

The Veteran's file must be reviewed by the VA examiner. 

2.  After the development has been completed, adjudicate the claim of service connection for left ear otitis media.  If additional evidence pertinent to the claims of service connection for tinnitus and vertigo is received adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


